      Case: 1:18-cv-02678-CAB Doc #: 5 Filed: 12/04/18 1 of 2. PageID #: 38



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

THE NOCO COMPANY                                )
                                                )
                         Plaintiff,             )   CASE NO: 1:18-cv-02678-CAB
      v.                                        )
                                                )   JUDGE: Christopher A. Boyko
CROSSROADS AUCTION HOUSE LLC                    )
D/B/A CROSSROADS-AUCTION                        )
                                                )
                         Defendant.             )
                                                )
                                                )


 _______________________________________________________________________________

                      NOTICE OF VOLUNTARY DISMISSAL



      Plaintiff The NOCO Company, pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, by and through its undersigned counsel, voluntarily

dismisses this action in its entirety with prejudice, with each party to bear its own

attorneys’ fees and court costs.

                                        Respectfully submitted,

                                        /s/ Sean P. Malone
                                        JON J. PINNEY (0072761)
                                        SEAN P. MALONE (0076353)
                                        DAVID R. POSTERARO (0024661)
                                        KOHRMAN JACKSON & KRANTZ LLP
                                        1375 East Ninth Street, 29th Floor
                                        Cleveland, Ohio 44114
                                        Phone: 216-696-8700/Fax: 216-621-6536
                                        E-mail: jjp@kjk.com; spm@kjk.com;
                                        drp@kjk.com

                                        Counsel for Plaintiff
      Case: 1:18-cv-02678-CAB Doc #: 5 Filed: 12/04/18 2 of 2. PageID #: 39



                         CERTIFICATE OF SERVICE
      I hereby certify that on December 4, 2018 I have electronically filed the

foregoing Notice of Voluntary Dismissal with Prejudice with the Clerk of the Court

via the CM/ECF system.


                                                  /s/ Sean P. Malone
                                                  Sean P. Malone

                                                  Counsel for Plaintiff
